02/04/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0025



                                    No. DA 20-0025

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

MARTIN ANDREW REINBOLT,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including March 14, 2021, within which to prepare, serve, and file its response

brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 4 2021